Citation Nr: 0010091	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Whether a June 1981 rating decision was clearly and 
unmistakably erroneous in failing to grant a compensable 
rating for hypertension.

2.  Entitlement to an increased (compensable) rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to 
November 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from December 1997 and 
March 1998 rating decisions by the Manchester, New Hampshire 
RO.


FINDINGS OF FACT

1.  By rating decision dated in June 1981, the RO granted 
service connection for hypertension.  A noncompensable rating 
was assigned, effective from November 15, 1980.  A timely 
appeal was not filed and that decision became final.

2.  The June 1981 rating decision that granted service 
connection for hypertension and assigned a noncompensable 
evaluation was supported by the evidence then of record and 
in accordance with the legal criteria in effect at that time.


CONCLUSION OF LAW

The June 1981 rating decision by which the RO granted service 
connection for hypertension and assigned a noncompensable 
evaluation was not clearly and unmistakably erroneous.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative argue that the June 23, 
1981 rating decision by which the RO granted service 
connection for hypertension and assigned a noncompensable 
rating was clearly and unmistakably erroneous.  Essentially, 
they contend that the RO did not properly apply the 
regulation relating to hypertension as set forth in 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 to the facts in the veteran's 
case.  The Board points out that the pertinent regulation 
provides that where the evidence establishes clear and 
unmistakable error, a prior decision must be reversed or 
amended.  38 C.F.R. § 3.105(a) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has prescribed a three-prong test to determine 
whether clear and unmistakable error exists in a prior 
determination: (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied" (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), (2) the error 
must be "undebatable" and the sort of error "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," and (3) a finding of clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior decision.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  The 
Court has further held that clear and unmistakable error is 
"the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

The June 23, 1981 rating decision granted service connection 
for hypertension and assigned a noncompensable evaluation 
under Diagnostic Code 7101.  A June 30, 1981 letter from the 
RO notified the veteran of this decision and his appellate 
rights.  The record shows that the veteran did not perfect an 
appeal relative to the June 1981 rating decision.

A review of the evidence of record at the time of the June 
23, 1981 rating decision includes: the veteran's service 
medical records; a May 1981 VA examination report; and a June 
1981 examination report from Warren R. Sisson, Jr., M.D.  
Service medical records document elevated blood pressure 
readings, for which the veteran was placed on medication.  In 
addition, service medical records note diastolic blood 
pressure readings of predominantly less than 100.  
Specifically, a January 1973 pre-enlistment examination 
report notes a blood pressure reading of 120/76.  June 1979 
service medical records note the veteran's complaints of 
headaches and blood pressure readings of 130/80, 134/60, 
120/76, and 168/90.  Inderal was prescribed.  A November 1979 
service medical record notes a blood pressure reading of 
150/104 and an assessment of high blood pressure.  The 
veteran underwent a five-day blood pressure check in July 
1980.  Blood pressure readings were: 150/108; 150/100; 
132/92; 132/92; 114/78; 118/92; 128/88; 126/90; 124/78; 
120/90; 120/82; 118/80; 120/74; and 120/74.  A July 1988 
treatment record notes that the veteran was taking Inderal 
and Oretic for high blood pressure.  Service medical records 
dated in September 1980 note blood pressure readings of 
150/84 and 134/100.  Assessment was essential hypertension 
and Inderal was prescribed.  The veteran was discharged in 
November 1980.

A May 1981 VA examination report notes blood pressure 
readings of: 150/85 (seated); 150/85 (recumbent); 145/85 
(standing); 140/85 (seated after exercise); and 145/85 (2 
minutes after exercise).  EKG and labs were noted to be 
normal.  Diagnosis was mild hypertension.

A June 1981 examination report from Dr. Sisson notes that the 
veteran complained of increased blood pressure upon 
examination in May 1981.  The veteran reported that he was 
taking Inderal for his blood pressure problems.  Upon 
examination, blood pressure was 150/80.  Impression included 
symptomatic hypertension.

In June 1981, hypertension was rated in accordance with the 
criteria set forth in 38 C.F.R. § 4.104, Diagnostic Code 
7101.  Specifically, a 10 percent rating was warranted for 
hypertensive vascular disease with diastolic pressure 
predominantly 100 or more.  Note 1 to Diagnostic Code 7101 
stipulated that, when continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure of predominantly 100 or more, a 
minimum rating of 10 percent was to be assigned.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1980) (emphasis added).

The high standard, as set forth by the Court in Russell, 
seeks to separate mere error from that which is undebatable 
and the kind of error that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See Fugo, supra.  
The Board is cognizant of the fact that mere disagreement 
with the manner in which the evidence is weighed or evaluated 
is not sufficient to constitute clear and unmistakable error.

The June 1981 rating decision is justified by the evidence of 
record at that time.  Service medical records, while 
documenting elevated blood pressure readings for which the 
veteran was placed on medication, do not note diastolic blood 
pressure readings of predominantly 100 or more.  Likewise, 
the post-service examination reports dated in 1981 do not 
note diastolic blood pressure readings of predominantly 100 
or more.

The Board again points out that the fact that mere 
disagreement with the manner in which this evidence is 
weighed or evaluated is not sufficient to constitute clear 
and unmistakable error.  With respect to the contention that 
the RO failed to properly apply the regulation relating to 
hypertension, the Board points out that the RO, in the 1981 
rating, found that a compensable evaluation was not warranted 
for hypertension.  While it is not specifically stated that 
this conclusion was reached on the basis that there was no 
history of diastolic blood pressure predominantly 100 or 
more, it cannot be concluded from this that the RO failed to 
correctly apply applicable law and regulations.  It is also 
not shown that the correct facts, as known at the time, were 
not considered by the RO in the 1981 rating.  Again it is 
noted that there was no medical evidence on file at the time 
of the 1981 rating action that would show a history of 
diastolic blood pressure predominantly 100 or more.  In the 
absence of such evidence, the veteran's allegations regarding 
the severity of his hypertension, being in the nature of a 
layman's opinion, does not constitute competent evidence.  
See Lathan v. Brown, 7 Vet. App.  359 (1995).  Under such 
circumstances, the veteran has not presented a viable claim 
of clear and unmistakable error in the June 1981 rating 
action.



ORDER

Clear and unmistakable error is not found with respect to the 
June 23, 1981 rating decision.  The appeal with respect to 
this issue is denied.


REMAND

The veteran contends that his service-connected hypertension 
is more disabling than currently evaluated.

A February 1998 letter from J. Katchen, PAC, notes that the 
veteran has been receiving VA treatment for his service-
connected hypertension "at least since June of 1981."  
Significantly, however, a review of the record does not 
reflect that these records of VA treatment were obtained.  VA 
medical records are deemed to be constructively of record in 
proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  The VA outpatient treatment records must be 
associated with the file before further review of the 
veteran's claim may be undertaken.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  Considering the contention that the veteran's 
hypertension is worse than currently rated, further 
development is required to ascertain his current status.  
Following the gathering of all available medical records, the 
veteran should be afforded a VA cardiovascular examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant 
and inquire as to where he has received 
treatment for his service-connected 
hypertension since 1998.  After obtaining 
the necessary releases, the RO should 
then contact the named medical providers 
and request copies of all medical records 
concerned with treatment of the veteran 
since 1998.  All records obtained, 
including any which may have been 
prepared at VA medical facilities as 
indicated by J. Katchen, PAC, should be 
associated with the claims folder.

2.  Thereafter, arrangements should then 
be made to have the appellant undergo a 
special cardiovascular examination in 
order to ascertain the nature and 
severity of his hypertension.  All 
indicated special tests and studies 
should be conducted.  The claims folder 
should be made available to the examiner 
for review prior to conducting the 
examination.

3.   Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the decision remains adverse to the 
veteran, a supplemental statement of the 
case should be issued.  The appellant and 
his representative should be given an 
opportunity to respond thereto.

Thereafter, this case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

